Citation Nr: 9924736	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-45 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for periodontal disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had approximately 20 years of active duty when 
she retired in October 1995.  



FINDING OF FACT

The appellant's dental disorder is characterized by 
periodontal disease, not the result of in-service trauma or 
disease such as osteomyelitis.


CONCLUSION OF LAW

The appellant's claim of service connection for periodontal 
disease is without merit as a matter of law.  38 U.S.C.A. §§  
1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.381, 4.149 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Dental service medical records of June 1978 show that the 
veteran was provided a periodontal screening examination.  
Plaque was in contact with the mesial and distal proximal 
surface of a number of teeth.  Inflammatory changes were also 
present, but did not completely encircle the teeth.  Complete 
oral examination, periodontal treatment and plaque control 
instruction were recommended.  

Service treatment records of October to November 1980 show 
periodontal evaluation; in November 1980, full mouth scaling 
was accomplished.  In July 1986, a periodontist noted more 
bone loss affecting #2 tooth.  In January 1987, it was noted 
that tooth #14 was nonrestorable from "perio."  
Prophylactic scaling was accomplished in October 1988.  
"Perio" involvement with tooth #2 continued in December 
1988.  

Service dental records continue to show treatment in 1989 and 
1990 for various dental problems.  In January 1990, there was 
prophylactic scaling.  In May 1991, periodontium examination 
was considered stable.  Periodontal consults were continued 
in 1991.  Adult onset localized periodontitis was noted in 
February 1993.  A bone graft and periodontal flap were 
accomplished in June and October 1994.  The assessment in 
December 1994 was chronic generalized moderate periodontitis.  

Dental service medical records from March 1995 show that the 
veteran complained of irritation in the area of tooth #5.  
The assessment was generalized arrested periodontitis, 
localized acute periodontitis at #5.  In April 1995, the 
veteran presented for a periodontal appointment for surgery 
on tooth #5.  Treatment was rendered, and periodontal follow-
up was noted to be required.  Later that month and in May 
1995, the postoperative course was assessed as normal.  In 
June 1995 on routine hygiene appointment, the assessment was 
within normal limits/recession.  

At the time of the veteran's service separation examination 
in June 1995, the veteran reported having or having had 
severe tooth or gum trouble.  Oral bone implants for bone 
loss was noted.  

The veteran was afforded a VA dental examination in March 
1996.  A probing of the entire mouth indicated that there 
continued to be active periodontal disease.  

During a hearing before a member of the Board in June 1999, 
the veteran testified that she had ongoing treatment for 
periodontal disease throughout service that included bone 
grafts secondary to bone loss, root amputations on back 
molars, and scaling.  Hearing transcript (T.) 3.  The veteran 
stated that a VA representative told her prior to her 
retirement from the military that she would be eligible for 
dental care. T. 5.  However, after service separation, VA 
advised her that service connection, including dental 
treatment, was not warranted.  T. 4.  

At the hearing, the veteran presented information from her 
private dentist.  She signed a statement waiving initial 
review by the RO.  The private records indicate that the 
veteran underwent periodontal treatment in December 1996, 
September 1997 and April 1999.  "Moderate Periodontitis" 
was the periodontal classification.  

Applicable Law

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991).  

Under applicable criteria, service connection will be granted 
for a dental disease or injury of individual teeth and the 
investing tissue, shown by the evidence to have been incurred 
in or aggravated by service.  38 C.F.R. § 3.381(a).  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment under the provisions of § 17.120 or § 17.123 
of this chapter.  38 C.F.R. § 4.149 (1998).

Under 38 C.F.R. § 4.150 (1998), ratings for dental and oral 
conditions apply only to bone loss through trauma or disease 
such as osteomyelitis and not to the loss of the alveolar 
process as a result of periodontal disease since such loss is 
not considered disabling.  Note.

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility);  veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a year after service 
(Class II eligibility);  and those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

A veteran is entitled to outpatient dental services and 
treatment, and related dental appliances, as often as may be 
found necessary, and regardless of when an application was 
filed, if the service-connected dental condition is due to 
combat wounds or other service trauma, known as "Class 
II(a)" VA dental benefits.  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161(c).  The Board notes that in a precedent opinion, 
the General Counsel of the VA held that merely to have had 
dental extractions during service is not tantamount to dental 
trauma, because treatment of teeth, even extractions, in and 
of itself, does not constitute dental trauma.  VA O.G.C. 
Prec. Op. No. 5-97 (Jan. 22, 1997).  The Board is bound by 
this opinion.  
38 U.S.C.A. § 7104(c).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  38 U.S.C.A. 
§ 7104(d)(1).  See Gilbert v. Derwinski, 1 Vet. App. 49, 56-
57 (1990).


Analysis

In this case, the veteran is seeking service connection for 
periodontal disease which she maintains had its onset and 
became chronic during service.  She points out that she had 
multiple treatments during service, including bone grafts, 
and that she has presented medical evidence to demonstrate 
that the disease has continued.  

The Board notes that it is clear from the service medical 
records that the veteran was treated throughout service for 
periodontal disease.  However, there is no indication that 
any trauma was involved or disease such as osteomyelitis - 
the requirements for ratings under the Schedule for Rating 
Disabilities.  38 C.F.R. § 4.150.  Otherwise, under 38 C.F.R. 
§§ 4.149 and 4.150, periodontal disease is not considered 
disabling, and service connection is not warranted.   

The appellant specifically testified that she sought service 
connection for periodontal disease in order to receive VA 
outpatient dental treatment.  However, the Board notes that 
while applicable law provides for various categories of 
eligibility for such treatment, as listed in 38 U.S.C.A. § 
1712 and 38 C.F.R. § 17.161, no evidence has been presented 
to show eligibility under any category.  See VAOPGCPREC 5-97.  
It is neither claimed nor shown that the appellant meets any 
of the other dental treatment eligibility categories set 
forth in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161. Under 
these circumstances, the claim must be denied as a matter of 
law.  

As the appellant's claim for service connection for 
periodontal disease is barred by law, it must be denied.  
Because the law, and not the facts, is dispositive of the 
issue, the appellant has failed to state a claim upon which 
relief may be granted, and, as a matter of law, the claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether she has been prejudiced thereby.  Bernard v. 
Brown, 
4 Vet. App. 384 (1993).  The Board concludes that the veteran 
has been accorded ample opportunity to present evidence and 
argument in support of her claim.  She also presented 
testimony at a personal hearing and documentary evidence in 
support of the claim, and she and her representative were 
aware of the evidence needed to support the claim.  
Therefore, while the Board has denied the claim on a basis 
different from the RO, such difference is not prejudicial to 
the veteran.
 
The Board also notes that the veteran testified that a VA 
representative told her prior to her retirement from the 
military that she would be eligible for dental care.  
Although it is very unfortunate that the veteran may have 
received erroneous advice, the United States Court of Appeals 
for Veterans Claims (Court) has held that erroneous advice 
given by a government employee cannot be used to estop the 
government from denying benefits.  McTighe v Brown, 7 Vet. 
App. 29, 30 (1994).  

The Board otherwise notes that the veteran filed a claim for 
a total disability rating for individual unemployability 
based on service-connected disabilities in May 1999.  The 
claim is pending at the RO.  It is also noted, however, that 
under 38 C.F.R. § 17.161(h), Class IV outpatient dental 
treatment may be authorized to veterans who are entitled to a 
100 percent rating by reason of individual unemployability.  
Thus, further action may be appropriate depending on the 
outcome of that claim.  


ORDER

Service connection for periodontal disease is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

